FILED
                              NOT FOR PUBLICATION                           OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



YONI FEDERICO GRAMAJO                             No. 11-70443
MONTERROSO and RUTH A.
RODRIGUEZ,                                        Agency Nos. A070-857-782
                                                              A099-054-660
               Petitioners,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Yoni Federico Gramajo Monterroso and Ruth A. Rodriguez, natives and

citizens of Guatemala, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reconsider the BIA’s earlier


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision dismissing their appeal from an immigration judge’s removal order. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reconsider, and review de novo due process challenges.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

         The BIA did not abuse its discretion in denying petitioners’ motion to

reconsider because the motion failed to identify any error of law or fact in the

BIA’s October 7, 2010, order. See 8 C.F.R. § 1003.2(b)(1). Petitioners’

contention that the denial of their motion to reconsider violated due process

therefore fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error and substantial prejudice for a due process violation).

         To the extent that petitioners challenge the BIA’s underlying order

dismissing their appeal, we lack jurisdiction because this petition is not timely as to

that order. See 8 U.S.C. § 1252(b)(1) (petitions for review must be filed within 30

days of the final order of removal); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.

2003).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                     11-70443